        Case 1:19-cv-01993-EGS Document 12-3 Filed 07/26/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 RELX, INC. d/b/a LexisNexis USA,

 and

 SUBHASREE CHATTERJEE

                Plaintiffs,

                         v.
                                                          Civil Action No. 19-1993 (EGS)
 KATHY A. BARAN,
 in her Official Capacity,
 Director of the California Service Center,
 U.S. Citizenship and Immigration
 Services, U.S. Department of
 Homeland Security, ET AL.

                Defendants.


                                    [PROPOSED] ORDER

       Upon consideration of Defendants’ Motion to Dismiss Plaintiffs’ Complaint Or, In The

Alternative, Motion to Stay The Proceedings and Defendants’ Opposition to Plaintiff’s Motion For

Summary Judgment, applicable legal authorities, and the entire record herein, it is hereby:

       ORDERED that Defendants’ Motion to Dismiss Plaintiffs’ Complaint should be, and

hereby is, GRANTED; and it is further ORDERED that Plaintiffs’ claim against Defendants in

the above-captioned civil action should be, and hereby is, DISMISSED; and it is further

        [or, in the alternative, it is hereby ORDERED that the matter is stayed pending further

order of the Court, and it is further ORDERED that Defendants shall file a status report on or
         Case 1:19-cv-01993-EGS Document 12-3 Filed 07/26/19 Page 2 of 2




before 60 days from today’s date, and, as necessary, at 60 day intervals until further order of the

Court; and it is further]

        ORDERED that Plaintiffs’ Motion for Summary Judgment should be, and hereby is,

DENIED.



                                             _____________________________________
                                             Emmet G. Sullivan
                                             United States District Judge
